Citation Nr: 1127799	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to August 15, 2005 for the initial grant of service connection for end stage renal disease. 

2.  Entitlement to an initial (compensable) disability rating for service-connected hypertension. 

3.  Entitlement to an initial (compensable) disability rating for service-connected bilateral cataracts.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatoid arthritis. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease with emphysema. 

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant had active service from March 1966 to March 1968.  


This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a July 2006 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee in which the RO (among other things) granted service connection for end stage renal disease, hypertension and bilateral cataracts and assigned evaluations of 100 percent, 0 percent (noncompensable) and 0 percent (respectively) effective August 15, 2005.  See July 2006 rating decision.  In that same decision, the RO found that new and material evidence had not been presented to reopen the appellant's previously denied claims of entitlement to service connection for rheumatoid arthritis, chronic obstructive pulmonary disease with emphysema and pancreatitis.  Id.  The appellant disagreed with the effective date assigned to his end stage renal disease, the ratings assigned to his service-connected hypertension and bilateral cataracts, and the RO's determination not to reopen his previously denied claims to the Board.  Thereafter, the RO referred the case to the Board for appellate review.    
 
The appellant and his spouse testified before the undersigned Veterans Law Judge during a BVA Travel Board hearing in January 2011.  See January 2011 BVA hearing transcript.  A transcript of the hearing proceedings has been associated with the claims file.  Id.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  In a VA Form 21-526 (Application for Compensation) received by VA in March 1997, the appellant sought service connection for Agent Orange, rheumatoid arthritis, diabetes mellitus, emphysema and pancreatitis. 

3.  In a May 1997 rating decision, the RO denied the appellant's claims of entitlement to service connection for Agent Orange, rheumatoid arthritis, diabetes mellitus, emphysema and pancreatitis.  Upon reconsideration in December 2005 due to changes in VA's regulations, the appellant was granted service connection for Type II diabetes mellitus and assigned a 20 disability rating percent effective March 24, 1997.  

4.  In a VA Form 21-526 (Application for Compensation) received by VA on August 15, 2005, the appellant sought service connection for (among other things) a kidney disorder that he contended manifested in 1992.

5.  The record does not contain an unadjudicated informal claim of entitlement to service connection for a kidney disorder prior to August 15, 2005.  


6.  On January 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to initial (compensable) disability ratings for his service-connected hypertension and bilateral cataracts was requested.

7.  On January 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of whether new and material evidence has been presented to reopen his previously denied claims of entitlement to service connection for rheumatoid arthritis, chronic obstructive pulmonary disease with emphysema and pancreatitis was requested.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to August 15, 2005 for the grant of service connection for end stage renal disease have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West. 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issues of entitlement to service connection for hypertension and bilateral cataracts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issues of whether new and material evidence has been received to reopen the appellant's previously denied claims of entitlement to service connection for rheumatoid arthritis, chronic obstructive pulmonary disease with emphysema and pancreatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to an earlier effective date for his (recently) service-connected end stage renal disease, the Board initially observes for the record that a claim for an earlier effective date for an award of service connection is a downstream issue from the initial grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is bound by the General Counsel's opinion.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (May 5, 2004).  Since the appellant's service connection end stage renal disease was granted and an effective date was assigned in the July 2006 rating decision referenced above after the appellant was provided notice of the evidence necessary to substantiate his kidney disorder service connection claim (see October 2005 letter from the RO to the appellant), the Board finds it logical to conclude that VA's duty to notify under 38 U.S.C.A. § 5103(a) is discharged given the factual scenario in this case.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  

Regardless of the foregoing, the Board observes that the appellant was provided a letter in August 2007 that generally satisfied VCAA's duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was aware from this letter the elements necessary to substantiate a claim for an earlier effective date; and that it was ultimately his responsibility to give VA any evidence pertaining to all of the claims he was appealing to the Board.  The letter also notified the appellant that additional information or evidence was needed to support his appealed claims and asked the appellant to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Subsequent to receiving this letter, the appellant's earlier effective date claim was readjudicated by the RO in a July 2008 Statement of the Case and a November 2010 Supplemental Statement of the Case.  Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes for the record that 38 C.F.R. 
§ 3.159 (VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In terms of VA's duty to assist, a review of the claims file reveals that the appellant's service treatment records, VA treatment records and identified private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  
Since the appellant has also been provided with an explanation of disability ratings and effective dates pertaining to his service-connected end stage renal disease disability (August 2007 letter from the RO to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the Board finds that no further VCAA notice is needed. Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board will proceed to a merits analysis of the appellant's end stage renal disease claim. 

B.  Earlier effective date for service connection for end stage renal disease

In a December 2005 rating decision, the RO granted the appellant service connection for type II diabetes mellitus and assigned a 20 percent disability rating effective March 24, 1997.  

In the July 2006 rating decision on appeal, the RO granted the appellant service connection for end stage renal disease and assigned a 100 percent disability rating effective August 15, 2005.  

In this appeal, the appellant seeks the assignment of an effective date earlier than August 15, 2005 for the grant of service connection for end stage renal disease.  See appellant's statements; January 2011 BVA hearing transcript.  In doing so, he essentially argues that his end stage renal disease has essentially been manifesting secondary to his service-connected diabetes mellitus since the 1980's; and therefore he should be assigned an effective date more closely associated with the date assigned for his diabetes mellitus service-connected disability.  Id.  
  

Turning to the procedural history in this case, the Board observes that in March 1997, the appellant submitted an application for compensation in which he requested service connection for Agent Orange, rheumatoid arthritis, diabetes mellitus, emphysema and pancreatitis.  See March 1997 application for compensation.  Medical evidence dated prior to or contemporaneously with the claim appears to reveal that the appellant had been diagnosed with polyarthritis and hypertension in approximately 1987; and diabetes mellitus in approximately 1991.  See VA medical records; SSA disability determination sheet; private medical records dated in March 1998.  As of September 1997, the appellant was noted as being a diabetic who was on oral medication; and a kidney biopsy in December 1998 revealed the presence of moderate diabetic renal disease.  See private medical records dated in September 1997 and December 1998.  

In a May 1997 rating decision, the RO initially denied the appellant's service connection claims for Agent Orange, rheumatoid arthritis, diabetes mellitus, emphysema and pancreatitis upon the basis that the claims were not well grounded.  However, after changes were made to certain VA regulations, the RO reconsidered the above-referenced claims and ultimately granted service connection for type II diabetes mellitus.  See December 2005 rating decision.  In doing so, the RO assigned a 20 percent disability rating effective March 24, 1997.  Id.  

In a VA Form 21-526 (Application for Compensation) received by VA on August 15, 2005, the appellant sought service connection for (among other things) a kidney disorder secondary to his service-connected diabetes mellitus.  See August 2005 application for compensation.  As discussed in the Introduction above, the RO granted service connection for end stage renal disease in the July 2006 rating decision on appeal and assigned a 100 percent disability rating with an effective date of August 15, 2005 (the date of the appellant's claim).  July 2006 rating decision.  In arguing for the assignment of an earlier effective date, the appellant, his spouse and his representative essentially asserted that the appellant has experienced problems with his kidneys since the 1980's; that his hypertension, arthritis and diabetes mellitus are co-mingling disorders that manifested during the same approximate time frame; and that the appellant has been continuously pursuing a claim for his kidney condition since approximately 1989 when he submitted a VA application for compensation related to other claims.  See January 2011 BVA hearing transcript.  
 
Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency or indemnity based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The date of the filing of a claim is controlling in determinations as to effective dates.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 377.

VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought." Id.  The United States Court of Appeals for the Federal Circuit (the "Federal Circuit") has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised. With respect to all pro se pleadings, . . . VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-1373 (2004).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits. 38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. 
§ 3.157(b).  Since the appellant's appeal flows from his original claim of service connection, the provisions of 38 C.F.R. § 3.157 are not for application in the instant case.

Turning to the appellant's argument that he has continuously pursued service connection for a kidney disorder since the 1980's, the Board observes that the claims file essentially contains four (4) requests by the appellant for VA compensation dated prior to August 2005, none of which reference kidney symptomatology or can viewed as constituting a claim for a kidney disorder.  Specifically, the first request for compensation, an assets and income report submitted to VA by the appellant in May 1974, involved a claim for nonservice-connected pension related to a mental health disorder.  See February 1976 rating decision.  The second, a VA application for compensation dated in November 1989, sought service connection for an eye injury, scars and nonservice-connected pension benefits.  See November 1989 application for compensation.  The third, a statement by the appellant dated in January 1990, requested service connection for rheumatoid arthritis and joint pain.  See January 1990 VA Form 21-4138.  Lastly, the fourth application for compensation dated in March 1997 (referenced above) requested service connection for Agent Orange, rheumatoid arthritis, diabetes mellitus, emphysema and pancreatitis.  See March 1997 application for compensation.  These applications at no point reference the appellant's diagnosis of end stage renal disease; and, in fact, it appears the appellant was not diagnosed with this condition until 1998.  See private medical records dated in September 1997 and December 1998.  

The Board notes further, as to the prior decisions in this case, even assuming for the sake of argument that the record shows the existence of an unadjudicated kidney disorder claim, raised along with an adjudicated diabetes mellitus claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The implicit denial rule applies where a regional office's decision provides an appellant with reasonable notice that his claim for benefits was denied.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  Since the appellant has asserted that he has been pursuing a claim for service connection for a kidney disorder since 1989, he would have had reasonable notice that such a claim was implicitly denied in the prior rating decisions.  In this situation, if a timely appeal is not filed, an appellant's only recourse is to file a CUE claim  - - - which has not been done in this case.  Deshotel, supra; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  However, as set forth above, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  While VA is required to identify and act on informal claims for benefits, it is not required (nor should it be expected) to view and investigate every symptom reported by a veteran in support of a particular claim as being a separate and distinct claim for benefits.  In this instance, the appellant has made no reference to kidney symptomatology, much less specifically sought service connection for a kidney disorder, prior to August 2005.  See also Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide in the alternative).  Rather, his first reference for such a claim appears to have been received by VA in August 2005.  

As stated above, VA regulations provide that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The pertinent regulation states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In the absence of any evidence establishing a prior service connection claim for a kidney disorder, an effective date prior to August 15, 2005 for the award of service connection for end stage renal disease is denied.  

As a preponderance of the evidence is against the award of an earlier effective date, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the appellant withdrew his appeal as to his claims of entitlement to initial (compensable) disability ratings for his service-connected hypertension and bilateral cataracts; and his requests to reopen previously denied claims of entitlement to service connection for rheumatoid arthritis, chronic obstructive pulmonary disease with emphysema and pancreatitis.  See January 2011 BVA hearing transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims.  

Accordingly, the Board finds that the issues of entitlement of an initial (compensable) evaluation for service-connected hypertension and bilateral cataracts, and whether new and material evidence has been received to reopen the appellant's previously denied claims of entitlement to service connection for rheumatoid arthritis, chronic obstructive pulmonary disease with emphysema and pancreatitis, have been properly withdrawn by the appellant and dismisses those claims. 
















							(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than August 15, 2005 for the grant of service connection for end stage renal disease is denied. 

The appeal as to the entitlement of an initial (compensable) evaluation for service-connected hypertension is dismissed. 

The appeal as to the entitlement of an initial (compensable) evaluation for service-connected bilateral cataracts is dismissed.

The appeal as to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatoid arthritis is dismissed. 

The appeal as to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease with emphysema is dismissed. 

The appeal as to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pancreatitis is dismissed.  
  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


